


Exhibit 10(h)(h)(h)

 

AIRCRAFT TIME SHARING AGREEMENT

 

This Aircraft Time Sharing Agreement (“Agreement”) is entered into this 16th day
of March, 2012, between Hewlett-Packard Company, whose principal address is 3000
Hanover St., Palo Alto, CA 94304 (“Operator”) and Margaret C. Whitman, whose
principal address is [address] (“Lessee”).

 

WHEREAS, Operator has operational control of certain aircraft listed on
Exhibit A (“Aircraft”) and employs flight crews that are fully qualified to
operate each of the Aircraft; and

 

WHEREAS, Lessee wishes to lease certain of the Aircraft and flight crew from
time to time; and

 

WHEREAS, Operator and Lessee wish to enter into an arrangement for Operator to
lease the Aircraft and flight crew to Lessee on a Time Sharing basis (as defined
in FAR 91.501(c)(1)) under certain terms and conditions;

 

NOW THEREFORE, Operator and Lessee agree as follows:

 

1.                                       Use of Aircraft and Provision of Flight
Crew.  Lessee may lease the Aircraft according to the terms of its Agreement, so
long as such use is for Lessee’s own account.  Lessee’s use shall be subject to
the use limitations set forth in Sections 91.501 and 91.321 of the Federal
Aviation Regulations (“FAR”).  Operator shall employ, pay for and provide to
Lessee a qualified flight crew for each flight undertaken under this Agreement.

 

During the term of this Agreement, Lessee will abide by and conform to all
applicable laws, governmental and airport orders, rules and regulations.  Lessee
shall not use the Aircraft for the transportation of passengers or cargo for
compensation or hire.  Lessee shall refrain from incurring any mechanics or
other lien in connection with inspection, preventive maintenance, maintenance or
storage of aircraft, whether permissible or impermissible under this Agreement,
nor shall Lessee make any attempt to mortgage, assign or create any kind of
security interest involving the Aircraft.

 

2.                                       Scheduling.  Lessee shall provide
Operator with requests for flight time and proposed flight schedules as far in
advance of any given flight as possible, and in any case, no less than 24 hours
before Lessee’s expected departure.  Requests for flights shall be in a form
agreed to by the parties.  Lessee shall provide Operator with the following
information for each proposed flight:  (a) proposed date and time of departure
flight; (b) destination; (c) number of anticipated passengers; (d) the nature
and extent of luggage; (e) the date and time of a return flight, and (f) any
other information concerning the proposed flight that may be requested by
Operator or Operator’s flight crew.

 

Operator shall have final authority over the scheduling of the Aircraft,
provided, however, that Operator will use its best efforts to accommodate the
request of Lessee, to the extent of available flight crews, Aircraft and other
conditions permitting.  The parties agree that Operator shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this Lease for any
reason.

 

3.                                       Operational Control.  At all times
during which a flight is made by or on behalf of Lessee under this Agreement,
Operator (including, without limitation, through its Pilots and flight crew),
shall have sole possession, command and control of the Aircraft.  Operator shall
have complete and exclusive responsibility for (a) scheduling, dispatching and
flight of the Aircraft on all flights conducted pursuant to this Lease, (b) the
physical and technical operation of the Aircraft and (c) the safe performance of
all flights.  Operator shall have operational control of the Aircraft for all
purposes of the Federal Aviation Regulations.  In addition, the pilot-in-command
of each flight shall have the final authority with respect to

 

1

--------------------------------------------------------------------------------


 

(a) the initiation or termination of any flight, (b) selection of the routing of
any flight, (c) determination of the load to be carried, and (d) all decisions
relating to the safety of any flight.

 

4.                                       Maintenance.  Operator shall be solely
responsible for securing maintenance, preventative maintenance and required or
otherwise necessary inspections of the Aircraft.  The Aircraft shall be
inspected in and maintained in accordance with applicable rules and regulations
of FAR Part 91 during the term of this Lease.  No period of maintenance,
preventive maintenance or inspection shall be delayed or postponed for the
purpose of scheduling the Aircraft for Lessee.  The pilot in command shall have
final and complete authority to cancel any flight for any reason or condition,
which in his judgment would compromise the safety of the flight.

 

5.                                       Insurance.  During the term of this
Lease, Operator shall maintain in effect insurance covering the Aircraft with
respect to such risks, in such amounts and with such deductibles and other terms
as determined by Operator in its sole discretion.  In addition, Operator shall
maintain comprehensive public liability and property damage insurance with such
terms as determined by Operator in its sole discretion. Such insurance shall be
primary as to Operator with Lessee being an additional insured (as evidenced by
a certificate of insurance) and shall waive all right of subrogation as to
Lessee and her agents.  Notwithstanding the foregoing and subject to the
limitations of FAR Section 91.501(d), Lessee shall reimburse Operator for the
cost and expense of insurance obtained at Lessee’s request for any specific
flight.

 

6.                                       Charges for Lease of Aircraft.  For
each flight conducted under this Agreement, Lessee shall pay Operator amounts
specified under (a) and (b) below, within the time specified in (c).

 

(a)  Expenses.  Expenses to be charged Lessee for each flight under this
Agreement shall consist of those permitted or required to be charged under FAR
91.501(d), including, without limitation, the following item:

 

1)              Fuel, oil, lubricants and other additives.

2)              Travel expenses of the crew, including food, lodging and ground
transportation.

3)              Hangar and tie down costs away from the Aircraft’s base of
operation.

4)              Insurance obtained for the specific flight.

5)              Landing fees, airport taxes and similar assessments.

6)              Customs, foreign permit, and similar fees directly related to
the flight.

7)              In-flight food and beverages.

8)              Passenger ground transportation.

9)              Flight planning and weather contract services.

10)        An additional charge equal to 100% of the expenses listed in (1) of
this subsection.

 

(b)  Taxes.  Lessee shall also pay to Operator the federal excise tax imposed on
the transportation of persons for flights conducted under this Agreement.  This
tax currently consists of a 7.5 percent tax imposed on the amounts paid and a
$3.30 per leg segment fee (which segment fee is subject to change on January 1
of every year).  Amounts due for taxes shall be included on the monthly invoices
submitted to Lessee.

 

(c)  Invoicing.  Operator shall pay all expenses related to the operation of the
Aircraft and will provide an invoice and bill to Lessee for the expenses
detailed in (a) and (b) above, as of the last day of the month in which any
flight(s) for Lessee have occurred.  Lessee shall pay Operator for the billed
amount within 30 days of receipt of the invoice.

 

2

--------------------------------------------------------------------------------


 

7.                                       Warranties.  Operator makes no
representations or warranties, whether expressed or implied, other than those
set forth in this Agreement, including, but not limited to, any warranty of
merchantability or fitness for a particular purpose with respect to the services
to be performed hereunder or the use of the Aircraft.  Operator shall not be
liable for any special, incidental, indirect or consequential damages or for the
lost profits or revenues in connection with the furnishing, performance or use
of the services to be performed hereunder.  Operator shall not be liable for any
act or omission occurring in the course of or in connections with the use of the
Aircraft by Lessee, or the performance of the services hereunder by Operator or
its employees or agents, or for any loss or damage which Lessee may sustain or
suffer as the result of or in the course of the discharge by Operator of its
duties hereunder.  Operator’s liability for any damages, claims, actions or
causes of action arising, directly or indirectly, in connection with this
Agreement, the use of the Aircraft by Lessee, or otherwise is specifically
limited to an amount not to exceed six months’ average billing in the most
recent 12-month period by Lessee under this Agreement.

 

8.                                       Regulatory Requirements.  Operator
understands that it is required to, and represents that it will, mail a copy of
this Agreement to the Federal Aviation Administration (“FAA”) within 24 hours of
its execution to the following address via certified mail, return receipt
requested:  Federal Aviation Administration; Aircraft Registration Branch; ATTN:
Technical Section; POB 25724; Oklahoma City, OK 73125.

 

Lessee understands and agrees that it is required to, and represents that it
will, provide notification (or cause such notification to be provided) to the
FAA at least 48 hours prior to the first flight of the Aircraft under this
Agreement.  This notification must be made to the flight standards district
office, general aviation district office, air carrier district office or
international field office nearest the airport where the lease or contract
flight will originate, and may be made in person or by telephone.

 

9.               Truth-in-Leasing.  In accordance with FAR Section 91.23, the
parties state as follows:

 

a.               OPERATOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED
AND MAINTAINED WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT
(OR SUCH SHORTER PERIOD TO THE EXTENT THE AIRCRAFT IS LESS THAN 12 MONTHS OLD),
AND WILL CONTINUE TO BE MAINTAINED AND INSPECTED, IN ACCORDANCE WITH THE
PROVISIONS OF FAR PARTS 91 AND 135, IF APPLICABLE, AND ALL APPLICABLE
REQUIREMENTS FOR MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN COMPLIED WITH.

 

b.              LESSEE AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES THAT WHEN
LESSEE OPERATES THE AIRCRAFT UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS,
CONSIDERED, AND IN FACT WILL BE THE OPERATOR OF THE AIRCRAFT AS PROVIDED HEREIN.

 

c.               AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND
PERTINENT FARs CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE, GENERAL AVIATION DISTRICT OFFICE OR AIR CARRIER DISTRICT OFFICE.  LESSEE
ACKNOWLEDGES SHE UNDERSTANDS AND AGREES TO ABIDE BY THESE REGULATIONS.

 

d.              THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT
SHALL BE CARRIED ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR
INSPECTION UPON REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED
REPRESENTATIVE OF THE ADMINISTRATOR OF THE FAA.

 

10.                                 General Provisions.  This Agreement and all
rights of the parties hereunder shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to its conflicts
of

 

3

--------------------------------------------------------------------------------


 

laws.  This Agreement supersedes all prior written understandings between the
parties with respect to the subject matter hereof, and no modification or
termination shall be valid unless in writing and signed by both parties below. 
Either party may terminate this Agreement upon 30 days written notice to the
other.  The Aircraft is and all times shall remain the property of the Operator,
and Lessee and shall have no right, title or interest therein or in the proceeds
thereof except as expressly permitted hereunder.  Any controversy or claims
arising out of or relating to this Agreement shall be settled by arbitration in
accordance with the then-prevailing commercial arbitration rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction.  In any disputes, each party
shall bear its own costs and attorneys fees.  If any clause or provision herein
shall be found to be invalid or unenforceable by an arbitrator or court of
competent jurisdiction, such finding shall not affect the validity of any other
clause or provision, which shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties has caused this Agreement to be executed as of
the date first written above, by their duly authorized representatives.

 

 

OPERATOR:

 

 

Hewlett-Packard Company

 

 

 

 

 

/s/ Paul T. Porrini

 

 

Paul T. Porrini

 

 

Vice President, Deputy General Counsel
and Assistant Secretary

 

 

 

 

 

March 16, 2012

 

 

Date

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

 

 

/s/ Margaret C. Whitman

 

 

Margaret C. Whitman

 

 

 

 

 

March 16, 2012

 

 

Date

 

 

 

4

--------------------------------------------------------------------------------
